Hirr, C. J., (after stating the facts.) The appellant does not insist upon any errors in the instructions. The court gave all the instructions the appellant requested, and they were in harmony with those given at the request of the appellee, and fairly presented the law of the whole case to the jury.' The appellant objected to a great deal of the testimony adduced, and insists that much of it is incompetent and prejudicial. A corporation acts only through agents, and the appellee had no direct evidence to sustain his’ cause, and necessarily relied upon various acts of. different agents of the corporation, seeking to establish therefrom sufficient probative strength to bind the corporation. The court fails to find the evidence constituting any link in this chain incompetent. But little of it, alone, would have weight, and the serious question is, taking all the various bits of evidence the entire chain proved, whether it is sufficiently strong to sustain the verdict hanging upon it. In the. treatise just published on the Law of Agency, by Clark & Slcyles, these prin- ■ ciples are laid down: “In determining a principal’s liability for his agent’s torts, two important elements are to be considered * * * First, it must be committed in the course of the agent’s employment; and second, it must be committed for the principal’s benefit, although there are cases holding the principal liable for the agent’s wrongs committed for his own benefit.” Section 491. Again the authors say: “It is a well established rule that a principal is liable for all torts, negligences, or rather malfeasances, committed by his agent in the course of his employment and for the principal’s benefit, although such torts or negligences are not authorized or ratified by the principal, or even though he had forbidden or disapproved of them, and the agent disobeyed or deviated from his instructions in committing them. * * * This rule is not based on the ground that the agent had authority, express or implied, to commit the tort, as is the case with contractual obligations binding on the principal; but it is based on the ground that in such cases the agent represents the principal, and all acts done by the agent in the course of his employment are of the principal, and it also on the ground of public policy that where one of two innocent persons must suffer from the agent’s wrongful act, it is just and reasonable that the principal, who has put it in the agent’s power to commit such wrong, should bear the loss, rather than the innocent third person.” Section 493. After discussing the difficulty of ascertaining what is meant by “course of employment” within the meaning of the rule, and the varying application of it, the authors say: “It is certain however, that the agent must be engaged in the principal’s business, and the tort must be committed while he is carrying out such business. If, from a consideration of all the facts and circumstances of the case, it is determined that the agent was acting for' his principal, and in pursuance of his real or apparent agency, at the time the tort was committed, then it may be said that he was acting in the course of his employment, and the principal will be liable for such tort, whether authorized or not.” Section 494. The authors say further: “In accordance with the principles heretofore considered, a principal may be held liable for an assault committed by his agent, in the course of his employment, and for the purpose of advancing the principal’s interests.” Section 502. The questions involved have been before this court in several cases, and the principles condenced in the foregoing excerpts have found application in Railway Company v. Hackett, 58 Ark. 381; Ward v. Young, 42 Ark. 542; Binghampton Trust Co. v. Auten. 68 Ark. 249; Pine Bluff W. & L. Co. v. Schneider, 62 Ark. 109. In the latter case the court said: “A servant may do an act expressly forbidden by his employer, and yet, if it be within the scope of his authority, the employer may be liable for a resulting' injury. This rule is constantly enforced in cases against railroads, electric light and gas companies, and it applies to private persons who employ servants to transact their business.” Applying these principles to the facts: That Burke was acting for his principal, and in furtherance of its affairs, and not in the indulgence of any private, pique or quarrel, is manifest from all the evidence, especially the statement of Webster when he was seeking Grant to show him to Burke, the statement of Burke when he struck him that he had been warned not to do that work, ánd the action of Burke in forcibly taking Grant’s memorandum book containing the car numbers, and saying, “We will just take this up, and show it to them.” Who the “them” referred to is a matter of conjecture; but in view of his persistent seeking to find this offending young man, and applying in regard thereto to the general agent of the State and then to the local agent at Little Rock • in charge of the freight affairs of the company, it is apparent that it was to some superior servant interested in these car numbers that he would show the book. That this assault was to stop by force and intimidation a method of securing information of the company’s business by a competitor which the company considered injurious to its interests and .unfair competition is a fair and legitimate conclusion for the jury to draw fronrthe facts, and would tend to prove that the act was intended for the principal’s benefit. The most difficult proposition is whether it was in the course of employment. Bragg, the general agent, was in correspondence with the superintendent and probably .other general officers (his memory is not positive as to the others)' about this conduct of the Choctaw Railroad in sending Grant out to gather information. He denounced the conduct to Mr. Morrison in warm terms, and said and repeated that “we propose to treat this man as a trespasser.” Shortly after that this railroad detective reports to Bragg for information of this man. Bragg said he could not give him his name (although he had written to Mr. Morrison giving Grant’s name), but he knew of this practice. Then Burke goes to Bossinger, the next in authority in the freight affairs, and asks about the trouble with the Choctaw representative, and desires to be shown the man taking the car numbers. Bossinger turns him over to Webster, his “utility man,” and, after unsuccesful efforts, he finds Grant in the act of doing this work, and points him out to Burke, who at once assaulted him, stating as he did so that he had been warned before of taking these car numbers. Burke’s duties were to detect and prevent crimes against the company’s property. His chief says that it was his duty to investigate robberies of cars, and other troubles with freight cars, and sometimes other depredations. Whether Burke and those under whom he acted considered Grant’s action within the depredations and infringements on the company’s property rights, the special duty of guarding which rested on the detective force, is unimportant, for the evidence clearly tends to prove that he was acting under directions to stop the practice. The general agent regarded it as unfair competition, and the man engaged in it a trespasser. Whether he exceeded his instructions in the means and force used in stopping this practice is immaterial; the evidence is sufficient to justify the jury in finding that he was acting in the course of his employment, for the benefit of his principal, and within the line of his duty. The verdict is alleged to be excessive. The jury found in favor of the company on the count for exemplary damages, and thereby showed a determination not to punish the company, but to compensate the young man for his injury. The assault was a vicious one. Grant was lame and bruised for two weeks, incurred medical and drug bills, suffered pain- from the attack, and the practical loss of one eye, has a slight personal disfiguration, and up to the time of his trial was a constant sufferer from headaches produced by the attack. He was a stenographer, working as such when sent out on the duty of taking these car numbers, and it is shown that his loss of vision seriously impaired the successful pusuit of his chosen occupation. The verdict cannot be said to be excessive. The judgment is affirmed.